UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-50336 ANMORE, INC. (Exact name of registrant as specified in its charter) Florida 20-0398885 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4770 Biscayne Blvd., Suite 1470, Miami, Florida 33137 (Address of principal executive offices) (Zip Code) (305)-576-6833 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 9, 2007: 10,350,000 shares of common stock outstanding, $0.001 par value. ANMORE, INC. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. ANMORE, INC. (A Development Stage Company) FINANCIAL STATEMENTS For the six months ended June 30, 2007 and 2006 and the period of June 25, 2003 (inception) through June 30, 2007 Table of Contents Balance Sheets F – 2 Statements of Operations F – 3 Statements ofChanges in Cash Flows F – 4 Notes to Financial Statements F – 5-6 F-1 ANMORE, INC. (A Development Stage Company) BALANCE SHEET June 30, 2007 (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4,114 TOTAL CURRENT ASSETS 4,114 TOTAL ASSETS $ 4,114 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accrued expenses $ 5,666 Loan payable to related party 16,000 TOTAL CURRENT LIABILITIES 21,666 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Preferred stock - par value $0.001; 5,000,000 shares authorized; none issued and outstanding - Common stock - par value $0.001; 50,000,000 shares authorized; 10,350,000 issued 10,350 Treasury stock, at cost; 600,000 shares (12,000 ) Additional paid-in capital 194,750 Deficit accumulated during the development stage (210,652 ) TOTAL STOCKHOLDERS' DEFICIT (17,552 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,114 The accompanying notes are an integral part of these financial statements. F-2 ANMORE, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Period For the Three Months Ended For the Six Months Ended from June 25, June 30, June 30, June 30, June 30, 2003 (inception) 2007 2006 2007 2006 to June 30, 2007 REVENUES $ - $ - $ - $ - $ - OPERATING EXPENSES 3,562 2,005 6,789 4,005 210,652 NET LOSS $ (3,562 ) $ (2,005 ) $ (6,789 ) $ (4,005 ) $ (210,652 ) WEIGHTED AVERAGE COMMON SHARES-BASIC AND DILUTED 9,750,000 10,350,000 9,750,000 10,320,556 NET LOSS PER SHARE - Basic and Diluted $ nil $ nil $ nil $ nil The accompanying notes are an integral part of these financial statements. F-3 ANMORE, INC. (A Development Stage Company) STATEMENTS OF CHANGES IN CASH FLOWS (Unaudited) For the Period For the Six Months Ended from June 25, June 30, June 30, 2003 (inception) 2007 2006 to June 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (6,789 ) $ (4,005 ) $ (210,652 ) Adjustments to reconcile net loss to net cash flows provided by (used in) operating activities: Common stock issued for services rendered - - 180,000 Common stock issued for prepaid premium on related party commitment to note payable - - 100,000 Change in operating assets and liabilities: Accrued expenses - 4,005 5,666 NET CASH FLOWS PROVIDED BY (USED IN) OPERATING ACTIVITIES (6,789 ) - 75,014 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of common stock - - 116,100 Cancellation of common stock - - (191,000 ) Purchase of treasury stock - (2,000 ) (12,000 ) Proceeds from related party loan - - 16,000 NET CASHUSED IN FINANCING ACTIVITIES - (2,000 ) (70,900 ) NET INCREASE (DECREASE) IN CASH (6,789 ) (2,000 ) 4,114 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD $ 10,903 $ 27,342 $ - CASH AND CASH EQUIVALENTS - END OF PERIOD $ 4,114 $ 25,342 $ 4,114 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES Common stock issued for services rendered $ - $ - $ 180,000 Common stock issued for prepaid premium on related party commitment to note payable $ - $ - $ 100,000 The accompanying notes are an integral part of these financial statements. F-4 ANMORE, INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS (Unaudited) For the Six Months Ended June 30, 2007 and 2006 and the period of June 25, 2003 (inception) through June 30, 2007. 1.ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Business: Anmore, Inc. (Company) was incorporated under the laws of the State of Florida to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions.The Company has had no operations to date other than issuing shares to its original shareholders. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting (public) company whose securities are qualified for trading in the United States secondary market. The Company will attempt to locate other business entities with the intent of combining operations.The combination may take the form of a merger, stock-for-stock exchange or stock-for-assets exchange.No assurances can be given that the Company will be successful in locating or negotiating with any target company. Interim Financial Statements: The interim financial statements presented herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.The interim financial statements should be read in conjunction with the Company's annual financial statements, notes and accounting policies included in the Company's annual report on Form 10-KSB for the year ended December 31, 2006 as filed with the SEC.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) which are necessary to provide a fair presentation of financial position as of June 30, 2007 and the related operating results and cash flows for the interim period presented have been made.The results of operations, for the period presented are not necessarily indicative of the results to be expected for the year. Going concern: As shown in the accompanying financial statements, the Company has incurred net losses of $6,789 and $4,005 during the six months ended June 30, 2007 and 2006, respectively.These conditions create an uncertainty as to the Company’s ability to continue as a going concern.The financial statements do no include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-5 ANMORE, INC. (A Development Stage Company) NOTES TO THE FINANCIAL STATEMENTS (Unaudited) For the Six Months Ended June 30, 2007 and 2006 and the period of June 25, 2003 (inception) through June 30, 2007. 2.RECENT ACCOUNTING PRONOUNCEMENTS Fair Value Option for Financial Assets and Financial Liabilities In February 2007, FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement 115” (SFAS 159). SFAS 159 allows companies to choose to measure many financial instruments and certain other items at fair value. SFAS 159 will become effective for the Company beginning in fiscal 2009. The Company is currently evaluating what effects the adoption of SFAS 159 will have on the Company’s future results of operations and financial condition. F-6 Item 2. Management’s Discussion and Analysis of Financial Conditions and Resultsof Operations Plan of Operation We will need additional funds to implement our business plan. However, since our directors and officers will forgo compensation for the next twelve months and the need for additional employees is unlikely except for part-time clerical services, our costs will be kept to a minimum. Having low administrative and employee costs will allow us to spend our cash mostly on research of our market for the finding of a viable project. Although the third party note mentioned in previous filings has been mutually cancelled, it was done so because, to date, the local real estate market has not provided an opportunity for us to purchase. We will be able to revisit that loan in the future when we have found a prospective property. As a result of the on-going search for a “starter property” we also chose to repurchase many of the shares sold during our private placement. This was done in order to maintain a good capital structure, which will help us in raising funds in the future. Specifically, our plan of operation for the next 12 months requires us to: a. The research of various properties in the greater Miami area. Once we have approval of this registration, we will begin to place offers for purchase. We believe the cash in the bank is sufficient enough to place the initial down payment and we believe we will be successful in retaining financing for remainder of the purchase and/or improvements. b. Complete the construction of our website. If we are unsuccessful in obtaining financing for any property, we will not be able to fully commence our operations, at a level, as planned and discussed. As of June 30, 2007, we do not have any plans to raise additional funding through the sale of any stock apart from the completed private placement. Results of Operation For the six month period ended June 30, 2007, our startup and development activities included the evaluation of potential real estate areas in the Greater Miami area, meetings and discussions with investors and financial institutions for future financing of properties and reviewing the suitability of becoming a publicly traded company. Capital Resources and Liquidity. As of June 30, 2007, we had $4,114 in cash. Our general and administrative expenses are expected to average less than $1,000 per month for the next 12 months based upon our projected operating budget. Therefore, we currently do not have enough cash to satisfy one year of operations without receiving additional funds from our President or additional investors. Our operating activities used cash of $6,789 in the six months ending June 30, 2007. As of June 30, 2007, we had total current assets of $4,114which is solely comprised of cash. As of June 30, 2007 our total current liabilities amounted to $21,666. Critical Accounting Policies Anmore’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, Anmore’s views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on Anmore’s consolidated financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our consolidated results of operations, financial position or liquidity for the periods presented in this report. Item 3.Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the second quarter of fiscal 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. None. Item 2. Changes in Securities. None. Item 3. Defaults Upon Senior Securities. Not Applicable Item 4. Submission of Matters to a Vote of Security Holders. None. Item 5. Other Information. None. Item 6. Exhibits and Reports of Form 8-K. (a)Exhibits 31.1 Certification of the CEO and CFO Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934, as amended, as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of the CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (b) Reports of Form 8-K No reports on Form 8-K were filed for this quarter of 2007. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on August 9, 2007. ANMORE, INC. Date: August 9, 2007 /s/ Giorgio Saumat Giorgio Saumat President, Secretary and Director
